DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 22nd, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the cited transition portion of Caruso does not disclose a taper towards the blade joint edge and/or second side surface, but instead is square contour. This argument is not persuasive. The taper of the root inserts is observable in Figures 7-8, 10, 13, and 16-18 and is a trapezoidal shape. For demonstrational/viewing purposes, an annotation of an example transition portion has been indicated below, although as indicated above this transition/taper is seen in other figures/embodiments:

    PNG
    media_image1.png
    191
    489
    media_image1.png
    Greyscale

Applicant argues that Caruso fails to teach or disclose “the inner layers extend over a transitional contact surface of the second pultruded element and further along a mould edge surface during the lay-up.” This argument is not persuasive. As can be observed in Figure 18 of Caruso, the inner layers (40) are extending over a transitional contact surface (taper as annotated above) of the second pultruded element (46).
The rejections are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caruso (US 2017/0022968).
Regarding claim 1, Caruso teaches a root end structure (Fig 18) of a wind turbine blade (16), the root end structure extending from a blade root (30) into a root end portion (32) of a blade shell (21) formed by at least one blade part having an inner surface (40), an outer surface (Fig 2) and at least one blade joint edge (see annotated Fig 18 below), the root end structure comprises a plurality of fastening members (48) distributed along the root end of said at least one blade part in a circumference direction (Fig 18), each fastening member has a first inner surface (Fig 10), a first outer surface (Fig 10) and opposite facing first side surfaces (Fig 10) each extending in the longitudinal direction (Fig 10), wherein a second pultruded element (portion of 46 on the blade joint side of outermost fastening member) is arranged between an outermost fastening member (see annotated Fig 18 below) and a blade joint edge (see annotated Fig 18 below) of the at least one blade part and, wherein the second pultruded elements has a second inner surface (see annotated Fig 18 below, second element shown on a similar block but for space purposes), a second outer surface (see annotated Fig 18 below, second element shown on a similar block but for space purposes) and opposite facing second side surfaces (see annotated Fig 18 below) further extending in the longitudinal direction, the root end structure further comprises a number of outer layers (42) of a fibre material (Col 6, lines 33-37) extending along the outer surface and a number of inner layers of a fibre material extending along the inner surface (layers that make up 40), characterised in that the second pultruded element forms a transition portion (Fig 18, the transition around 48) extending from one second side surface towards the other second side surface (Fig 18), wherein a local thickness of said transition portion tapers towards the blade joint edge and/or said other second side surface (Fig 18).

    PNG
    media_image2.png
    693
    799
    media_image2.png
    Greyscale

Regarding claim 2, Caruso teaches that said transition portion forms a transitional contact surface (Fig 18, portion contacting layers of 40) contacting the inner layers, wherein said transitional contact surface forms at least a part of the second inner surface (Fig 18).
Regarding claim 3, Caruso teaches said transitional contact surface further forms at least a part of said one side second side surface (Fig 18).
Regarding clams 6 and 15, Caruso teaches the transition portion has a curved surface profile, including circular/elliptical arc profile with a predetermined radius (Fig 13 and 18).
Regarding claim 7, Caruso teaches that the transition portion extends along partly or fully along a length of the second pultruded element (Figs 10 and 18).
Regarding claim 9, Caruso teaches a wind turbine blade (16), the wind turbine blade extending from a blade root (30) to a tip end (34) in a longitudinal direction (Fig 2) and further from a leading edge (26) to a trailing edge (28) in a chordwise direction (Fig 2), the wind turbine blade comprising a blade shell (21) formed by at least two blade parts (Fig 18, shows one half, and Fig 2 shows the whole) each having an inner surface (40) and an outer surface (Fig 2), wherein said at least two blade parts are connected along at least one blade joint interface in the longitudinal direction (Fig 18), each blade joint interface is defined by a first joint edge (Fig 18) of one blade part and a second joint edge (Fig 18) of another blade part, characterised in that said at least two blade parts comprises a root end structure configured according to claim 1 (see above rejection).
Regarding claim 10, Caruso teaches a method of manufacturing a wind turbine blade (16), comprising the steps of: 
laying up a number of outer layers (42) of a fibre material (Col 6, lines 21-37) along a blade mould surface (Fig 18) 
providing a plurality of fastening members (48) configured to mount the wind turbine blade to a rotor hub interface or a pitch bearing unit (Fig 1), 
positioning said fastening members relative to said outer layers at a root end (30) of said wind turbine blade (Fig 18), 
positioning a second pultruded element (portion of 46 on the blade joint side of outermost fastening member) between an outermost fastening member (see annotated Fig 18 above) and a blade joint edge (see annotated Fig 18 above) of the at least one blade part and, 
further laying up a number of inner layers (layers of 40) of a fibre material (Col 6, lines 21-37) along said first and second pultruded elements (Fig 18) and said fastening members to form a root end structure (Fig 18), 
enclosing at least the root end structure  via a vacuum bag material (Col 8 lines 30-44), 
- introducing resin into said fibre material (Col 8 lines 30-44), 
curing said resin to form a cured blade part (Col 6 line 57 – Col 7 line 2), characterised in that the inner layers extends over a transitional contact surface (Fig 18, portion contacting layers of 40) of the second pultruded element and further along a mould edge surface during the lay-up (Fig 18).
Regarding claim 11, Caruso teaches  that the inner layers further extends over a portion of the outermost fastening member (Fig 18).
Regarding claim 13, Caruso teaches a first pultruded element (46, 52) arranged between at least one pair of fastening members, wherein the first pultruded element has a second inner surface, a second outer surface and opposite facing side surfaces further extending in the longitudinal direction (Figure 18; first/second pultruded elements are arranged in circumference of the blade root).
Regarding claim 14, Caruso teaches the method step of positioning a first pultruded element (46, 52) between at least one pair of fastening members (48) and wherein the step of further laying up the number of inner layers (40) of the fibre material along said second pultruded element further comprises laying up the number of inner layers (40) of the fibre along said first pultruded element and said fastening members to form the root end structure (Col 6, lines 21-37).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso.
Regarding claim 8, Caruso does not explicitly set forth that second pultruded element comprises a first sub-piece and at least one second sub-piece arranged relative to the first sub-piece, wherein said first sub-piece and said at least one second sub-piece extend in the longitudinal direction.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to have that second pultruded element comprises a first sub-piece and at least one second sub-piece arranged relative to the first sub-piece, wherein said first sub-piece and said at least one second sub-piece extend in the longitudinal direction, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179, MPEP 2144.04(V)(C).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caruso in view of Klitgaard (US 2017/0051718).
Caruso does not explicitly set forth that excess fibre material of at least the inner layers are trimmed off in a post lay-up step or in a post- moulding step.
	Klitgaard teaches that it is well known in the art to trim excess fibre material in the post processing steps ([0024]).
	It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Caruso with the teachings of Klitgaard to have that excess fibre material of at least the inner layers are trimmed off in a post lay-up step or in a post- moulding step, due to using a known technique of Klitgaard to improve a similar process of Caruso.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  both claims 4 and 5 set forth very specific geometry for the shape of the pultruded element.  While Caruso is the closest piece of prior art, Caruso does not teach nor suggests the specific geometry required by the limitations in claims 4 and 5.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745